 PROTECTIVE COATINGS, INC.Protective Coatings,Inc.andAllied Industrial Wor-kers of America,AFL-CIOProtective Coatings,Inc.andUnited Rubber, Cork,Linoleum and PlasticWorkers of America,AFL-CIO and Allied IndustrialWorkers ofAmerica,AFL-CIO.Cases25-CA-277 1,25-RC-3387, and 25-RC-3390March 22, 1968DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERSBROWN,JENKINS,AND ZAGORIAOn October 17, 1967, Trial Examiner HermanTocker issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatit cease and desist therefrom and take certain affir-mative action, as set forth in the attached Trial Ex-aminer'sDecision.The Trial Examiner furtherfound that Respondent had not engaged in certainother unfair labor practices alleged in the com-plaintand recommended they be dismissed.Thereafter, the Respondent and the General Coun-sel filed exceptions to the Trial Examiner's Deci-sionand supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions,tand recommenda-tions of the Trial Examiner, as modified below:In Section IV of the Trial Examiner's Decisionentitled "Recommendation on Election," the TrialExaminer remanded Cases 25-RC-3387 and25-RC-3390 to the Regional Director for Region25 for further proceedings. However,the RegionalDirector for Region 25, by order dated October 27,1967,transferredCases25-RC-3387and'We do not adopt the Trial Examiner's Conclusionsof Law, paragraph3, to the extent that he relies on "criticizing and ridiculing the financial andentertaining activities of any particular union and suggesting that unionmembership would be futile." In the latter connection, the TrialExaminerappears to rely on statementswhich we donot view asunlawfully coercive64725-RC-3390 back to the Board for furtherproceedings.Inasmuch as the election in these cases was con-ducted pursuant to a Stipulation for CertificationUpon Consent Election, the objections herein mustbe decided by the Board and not bythe RegionalDirector. Therefore, as we find, in agreement withthe Trial Examiner, that the election of February15, 1967, should be set aside, we shall direct theRegional Director to hold asecond election at atime he deems appropriate.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent, Pro-tective Coatings, Inc., Fort Wayne,Indiana, its of-ficers, agents, successors,,and assigns, shall take theaction set forth in the Trial Examiner'sRecom-mended Order, as herein modified.1.Delete paragraph 1(h) from the Order and re-letterthesubsequentparagraphsaccordingly;delete the reference to Section 8(a)(1) in para-graph 1(k) of the Order.2.Delete the language in 2(a) of the Order andsubstitute the following:"(a) Rescind the rule promulgated by itprohibiting or restricting its employees from dis-tributingmaterialsin behalf of any labor organiza-tion in nonworking areas of its property and duringtheirnonworking time or which prohibits em-ployees from soliciting other employees during non-working time to join or support any labor organiza-tion."3.Delete the fifth indented paragraph of the Ap-pendix and substitute the following two paragraphstherein.WE WILL NOT promulgate,maintain,enforce,or apply any rule or regulation prohibiting ouremployees, when they are on nonworking time,from distributingmaterialsinbehalf of anylabor organization in nonworking areas of ourproperty.WE WILL NOT prohibit our employees, duringnonworkingtime,fromsolicitingother em-ployees to join or support any labororganiza-tion.4.Delete the seventh indented paragraph of theAppendix.Accordingly, we shall delete paragraph 1(h) from the Order and theseventh indented paragraph of the AppendixWe shall also delete the Trial Examiner's inadvertent reference to Sec-tion 8(a)(1) of the Actin paragraph1(k) of the Order170 NLRB No. 87 648DECISIONSOF NATIONALLABOR RELATIONS BOARD5.Delete the-first full paragraph on page 2-of theAppendix and substitute the following:WE WILL NOT discourage membership in anylabor organization by failing to reinstate em-ployees or by discriminating against employeesin any,other manner in regard to their hire,tenure of employment, or any other terms orconditions of employment.IT IS FURTHER ORDERED that those portions of thecomplaint as to which no violations have beenfound are hereby dismissed.IT IS FURTHER ORDERED that the election con-ductedonFebruary 15,1967,inCases25-RC-3387 and 25-RC-3390 be, and'it hereby is,set aside.[Direction of Second Election2 omitted frompublication. ]YAn election eligibility list, containing the names and addresses of all theeligible voters, must be filed by the Employer with the Regional Directorfor Region 25 within 7 days after the date of this Decision and Direction ofElection The Regional Director shall make the hit available to all partiesto the election. No extension of time to file this list shall be granted by theRegionalDirector except in extraordinary circumstances ' Failure tocomply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filedExcelsior Underwear Inc ,156 NLRB1236.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERMAN ToCKER, Trial Examinerr: This casecame on to be heard before me in Fort Wayne, In-diana, on June 14, 1967, with continued sessions ofthe hearing on June 15, 16, and 29. A complaint,following a charge filed March 23, 1967, was issuedon April 25. It alleged violations of Section 8(a)(1)and (3) of the Labor Management Relations Act,as amended.The alleged 8(a)(1) violations, were various inter-ferences with rights guaranteed to employees underSection 7 of the Act such as threats, promises ofeconomic and other benefits, surveillance, andpromulgation of an allegedly unlawful rule barringunion solicitation, all for the purpose of discourag-ing union activities or to persuade employees tovote against any union in an election shortly to beheld.The alleged 8(a)(3) violation involved theclaimed unlawful discharge and continued failureand refusal to reinstate one employee, MichaelConroy.Respondent, Protective Coatings, Inc., duly an-swered the complaint, admitted the usual introduc-tory and formal allegations necessary to establishjurisdiction, admitted also the allegations with therespect to the supervisory capacities or offices heldby certain persons connected with it, but specifi-cally denied each and every allegation on the basisof which any violation of the Act might be found.The complaint was amended by the addition ofone person alleged to be a supervisor and Respon-dent, in its answer to this amendment, admitted thisallegation.We are concerned also with a consent electionheld following the filing of petitions by both AlliedIndustrialWorkers of America, AFL-CIO, theUnion (hereafter AIW), and United Rubber, Cork,LinoleumandPlasticWorkersofAmerica,AFL-CIO, to be called URW in this Decision. Theelection was conducted February 15, 1967. Out ofa total of 164 eligible voters, 55 voted for URW, 44forAIW, 45 against both Unions, and 7 ballotswere challenged. The AIW and the Employer filedtimely objections. The Acting Regional Director,by report dated May 12, 1967, ruled that it wasunnecessary to resolve the issues raised by thechallenged ballots, that the Employer's objectionsbe dismissed, and that AIW's objections based onalleged interrogation of employees, alleged hiringinterview interrogation about applicants' "feelingfor the Union," and alleged promises of futurebenefits for voting against the Union required thata hearing be held for their resolution. Accord-ingly, he caused the two representation cases to beconsolidated with the complaint case. The AIWobjections are embraced within the issues raisedby the complaint.Respondent has stressed, and it is noted, that thecharge filed by AIW, the basis for the complaintherein, was not filed until March 23, 1967, approxi-mately 5 weeks after its loss of the election.Following the, proceedings at the regional level,the National Labor Relations Board, by order datedJune 26, 1967, held that challenges by the Boardagent to five of the ballots cast be sustained, thatanother ballot which had been challenged "on theground that its intent was unclear" was valid andwas to be counted as a vote for "Neither" and,although the eligibility status of Michael Conroy(the alleged discriminatorily discharged employeein the complaint case) would be determined in theconsolidated proceeding, his ballot would not affectthe results of the election. It ordered:if,in the consolidated proceeding [thiscase], the objections are sustained, the electionof February 15, 1967, will be set aside and asecond election will be directed; but, if the ob-jections are not sustained, a runoff electionshall be conducted by the Regional Director, inwhich the employees shall vote whether or nottheydesire to be represented by UnitedRubber, Cork, Linoleum and Plastic Workersof America, AFL-CIO.Thus, the situation with which we are confrontedis that if the allegations of the complaint are not'sustained there will be a runoff election with thesingle issue whether URW shall represent Respon-dent's employees in the appropriate unit, while, if PROTECTIVE COATINGS, INC.they are,a new election will be held in which bothURW and AIW will appear on the ballot. (This maybe the explanation for the fact stressed by Respon-dent that URW claims no 8(a)(1) violations anddoes not allege any objectionable conduct.)The IssuesApart fromroutine issues involving alleged inter-ferences with the rights of employees to engage inunion activities and the alleged discriminatorydischarge of or refusal to reinstateMichael Conroy,Respondent's defenseto thecharge concerned withConroycreates an issue whetheritdid in fact havea garnishment rule requiring that an employeenamed as judgment debtor in a garnishment writserved on it have the writ releasedunder penalty ofdischarge.In the resolution of all issues with respect towhich credibilityor oral testimony is a factor, Ihave weighed'all the probabilities,considered thedemeanor and conduct of the witnesses,their can-dor or lack of it, their objectivity,' bias, or preju-dice,their understanding of the matters concerningwhich theytestified,whether their testimony hasbeen contradicted adequately or sufficiently im-peached,whether partsof testimonyshould be ac-cepted whenother partsare rejected, consistency,plausibilityand probability, and the effect whichleading questionsmight havehad on the answerselicited thereby. The mere fact thatI do not credita witness'testimony in some respects does notmean that I discredit him in all respects.Ihave given careful considerationto the briefsfiled bycounsel forthe General Counsel and bycounsel for the Respondent.On consentof the General Counsel,Respon-dent'smotion that certain portionsof the complaintbe stricken or dismissedherebyis grantedto the ex-tent thatthe following allegations are stricken:(1) that part of paragraph5(a) which alleges aviolationby Charles Triplett on February 4,1967; (2) that part ofparagraph5(b) which al-leges a- violationby Harold Lee on February14,1967; (3) that part of- paragraph 5(c)whichalleges a violationby Charles Triplett onJanuary 9, 1967; (4) that partof paragraph5(d) which alleges a violationby John Gray onNovember-11, 1966; (5) that part of paragraph5(e) which alleges a violationby Joe Martonyon February 1, 1967; (6) that part of para-graph 5(g) alleging violationsby Joe Martonyon January 16 and February 11, 1967; (7) thatpartof paragraph5(g) beginning with thewords "Whilepermitting"and endingwith thewords "or property"and, (8) that part of para-graph5(h) alleging violations'by Joe Martonyon January18 and February 11, 1967.To theextent that counselfor the General Coun-sel has not consented to Respon'dent'smotion ad-dressed to other specificparts ofthe complaint as649distinguishedfromits general.contentionthat upontheentirerecord the complaint should bedismissed,my disposition of those remaining partswill be embodied in the findingsof fact below.Another motion is pendingon behalf of theRespondent"to strike all of the testimonyby BettyHeiby [AIW's International Representative] whichrelatedtoa telephone conversation betweenMichael Conroyand Elmo Murrell."Mrs. Heibymonitored the conversationwithout Mr.Murrell'sconsent and without disclosing her presence on theline. I have concluded that, inasmuch as the otherparty to theconversation,Michael Conroy, con-sented or even probably arranged for this,it is noreason to exclude or strike the testimony.Respon-dent argues that Mrs. Heiby did not commencemonitoring the conversation until sometime after ithad been started and therefore was unable to testifyas to its entirety and further that, at the time thatshe monitored it, she did not know that it was Mur-rell to whomConroywas speaking.While, underthe rule of completeness or totality,in certain cir-cumstances a witness should not be permitted totestify asto onlywhat he overheard oneparty to aconversationinwhich hedid not participate say,the rule is not to be applied in all cases.It does notapplyto admissions against interest or to wordswhich,in and of themselves,are actionable. (See 8Wigmore,Evidence,§ 2094-97,2099-2100,2113-15. (3d ed. 1940).)Mrs. Heiby'stestimony negates the possibilitythat material facts,which mighthave conditionedwhat she actually did hear,were the subject of theconversationprior to thetime when she lifted thereceiver.Further,Murrell's identification as theotherpartytotheconversationhasbeenestablished both - by his own and by Conroy'stestimony.Ideny the motion solely as a matter oflaw and do not thereby indicate that I approve orcondonethe practice. Furthermore,in arriving atmy ultimate decisionon the facts,Ido not rely inany way on Mrs. Heiby'stestimonyas, to whatmight havebeen said duringthe course of thetelephoneconversation.The transcript of thehearing hasbeen correctedinnumerous respectsas providedinan orderheretoforeentered herein.Now, on the basis of the entire record, I herebymakethe following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER AND JURISDICTIONProtectiveCoatings,Inc., the Respondent, isnow, and at all times material herein has been, anIndiana corporation with its principal office -andplace of business at Fort Wayne,Indiana,where itis engaged in the manufacture, sale, and distribu-tion of fuel cells, tank linings, and related rubberproducts.As admitted,it is engaged in commerce 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder Section 2(6) and (7) of the Act. The Na-tional Labor Relations Board has jurisdiction overit in this proceeding.II.THE LABOR ORGANIZATIONS INVOLVEDAllied Industrial Workers of America, AFL-CIO,thePetitioner inCase 25-RC-3390, hereafterreferred to as the Union, or as the Charging Party,or as AIW, is, and at all times involved herein was,a labor organization as defined in Section 2(5) ofthe Act.United Rubber, Cork, Linoleum and Plastic Wor-kers of America, AFL-CIO (hereafter URW), isthe Petitioner in Case 25-RC-3387. If the chargesin the complaint proceeding (and the objections tothe election) are not sustained, it will be the onlyunion listed on the ballot in a runoff election to beconducted by the Regional Director at Respon-dent's plant. It too is, and at all times involvedherein was, a labor organization as defined in Sec-tion 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. The Alleged Interferences With Protected RightsIt is alleged that Supervisors Gray, Triplett, Lee,Davis, Barnhouse, Stevens, and Martony engaged inconduct violative of Section 8(a)(1) of the Act. Asfar as Stevens and Martony are concerned, follow-ing my observation of them on the witness standand my careful consideration of their testimony asopposed to that of former employees Robinson andJohnson who testified to allegedly unlawful actscommitted by them, I believe that their testimonyshould be credited and that of Robinson and John-son discredited. Because I credit the denials ofMartony and Stevens that they made the remarksattributed to them and- I accept as true their ver-sions of incidents in which they were alleged tohave been involved, those portions of the complaintascribing alleged violations to them are not sup-ported by substantial evidence of -probative valueand they should be dismissed. On the other handmy conclusions, also based on my observation ofthem on the witness stand and my analysis of theirtestimony as opposed to that- given by witnessescalled by counsel supporting the complaint, are thatthe denials by Gray, Davis, Barnhouse, and Lee ofthe conduct attributed to them and their versions ofthe incidents in which they allegedly were involvedshould, to the extent that they differ from those oftheemployeewitnesses,be rejected and thetestimony against them should be credited. As forSupervisor Triplett, I believe that his memory andrecollection of the remarks made by him have beenconditioned by his more informed understanding ofthe law when called to testify. SeeAmerican Foot-ballLeague v. National Football League,205F.Supp. 60, 70, fn. 12.The alleged Section 8(a)(1) unlawful conductran the gamut of interrogation, surveillance, threatsof reprisals, warnings of repercussions, promises ofbenefits, and enforcement of an improper no-sol-icitation rule.Inmy opinion Conroy's testimony has beendemonstrated to be consistently in accordance withthe facts and I regard him as a witness to becredited. Immediately following an AIW meeting,at the very beginning of the organizing campaign, inearlyDecember 1966, Supervisor Gray let himknow that Respondent was aware of the activity,thatVice President Triplett had the names of 16employees who had attended the meeting, and thatConroy ought to "watch" himself. He told of acompany safety and production meeting in January1967, addressed by Triplett (conceded to havebeen held and so addressed), at which Triplett informed the employees present that he knew someemployees who had passed out union cards, couldname them, and warned the entire attendance thatanyone caught passing out cards or badges on, thecompany premises would be discharged immediate-ly.Approximately a week later, according to Conroy, in the presence of another employee, Car-penter, and of Supervisor Gray, Triplett told themthat-.a number of employees had attended a URWmeeting even though no beer had been served. Hecommented that the AIW could affordto servebeer but not provide stickers. This was followed inthe next week by Triplett's admonitionto Conroyto let anyone passing out stickers know that if hewas caught he would be discharged immediately. Inmid-January 1967, Gray repeated his warning orthreat to Conroy that he was making a mistake towear the AIW badge and said, "You can wear it ifyou want to, but if I was you, I wouldn't." Again,shortly thereafter,Gray told Conroy that if theUnion was brought into the plant the privilege ofbuying coffee and rolls would be ended.Leonard Elkins, at the time of the hearing, hadbeen working for the Respondent for about 4 yearsand was stillin itsemploy. He told of a conversa-tion with Harold Lee, a foreman in the crating de-partment, in December, when the URW was dis-tributing cards prior to filing its petition for an elec-tion.He had walked into that department and hadseen a number of employees, including Lee, justsitting and talking during a break. He solicited theemployees to sign cards and two of them tookcards. Lee told him that he was not to distributecards on the company property at any time whichincluded, as related by Elkins, even his own time.Respondent brought out that, despite Elkins' activi-ty on behalf of union organization which by its na-ture must have been well known to it, he was still initsemploy as were numerous other known unionworkers.Richard Miller, at the time of the hearing, was asupervisor but, during the organizing campaigns, hehad been an ordinary employee working in the tank PROTECTIVE COATINGS, INC.651liner department. During the course of a conversa-tion with Vice President Triplett early in January1967, without recalling the prior remarks whichmight have prompted Triplett to say it, Triplett hadtold him, "... [I]f either of the unions got in, therewould be some new faces around here."Near the beginning of the AIW organizing cam-paign, according to Virgil Hughes, who had workedfor Respondent only for about 5 months and wasnot employed by it at the time of the hearing, anumber of employees in the stockrolling depart-ment (the Hill) were told by Supervisor Gray that ifhe caught any of them passing out cards on thecompany property he would have him discharged.He corroborated Conroy's testimony about the al-leged remarks by Triplett at the safety and produc-tionmeetingwarning employees that anyonecaught passing out cards on the company propertywould be discharged and saying that he knew anumber of card passers in the room. Hughes addedalso that the employees were told by Triplett thatthere was a whole street outside on which theycould pass out the cards. On another occasion,shortly after the election and after the Saturdayovertime work had been discontinued (which, I amsatisfied, was an entirely proper act on the part oftheRespondent and not retaliation or inter-ference), Supervisor Gray told a group of em-ployeeson the "Hill," including Hughes, inresponse to a question whether the overtime wouldbe resumed, that there was not going to be anyovertime for a long time and added, "That's just ataste of what they would get if the union was in."Hughes also gave additional testimony to the effectthat on other occasions Gray had warned that em-ployees caught passing out cards on the companyproperty would be discharged. The cross-examina-tion served only to emphasize Hughes' testimony ondirect and to bring out additional alleged remarksby Gray suggesting the futility of belonging to aunion.Hughes countered the observation thatdespitehisunion activity he had not beendischarged, by saying he distributed the cards onthe street where he had been admonished to dis-tribute them. He agreed also that he knew of noemployees who had been interrogated and that hehad not been denied any benefits.Ora Williams had been working for the Respon-dent since April '1966 and still was in its employ atthe time of the 'hearing. Because of her previousemployment she was able to arrange for thepurchase 'of a ham to be served at the companyChristmas party. Just before Christmas 1966, whileshe was making this arrangement, Supervisor Barn-house sought to engage her,in conversation aboutthe unioncampaigns.She asked her if she hadheard anything about a union and advised heragainst voting for the AIW of which she had been amember and which had done nothing for her. Theham came up in a conversation with SupervisorDavis who had engaged her continually in discus-sions about the union activities. On one occasion,as the time of the election was drawing near, heasked her whether the Union would give her a hamand a 1-percent-of-wages bonus each year. Onanother occasion, at the time he was delivering aninsurancepolicy to her, he observed that the policywas free and suggested she would not get it if theUnion won the election shortly' to be held. He alsotold her at or about this time, in early February1967, that the Company was a young company andcould be moved to Mishawaka if the Union wonbecause, if it had to move, it might as well movewhile it was young. Alternatively, also shortly be-fore the election, in other conversations in whichhe had interrogated her as to why she wanted aunion, he told her that in the event of a union victo-ry, a timestudy would be made in the fuel cell de-partment and production would be sped up fromthree to four cells an employee.While much of the Williams testimony was cor-roborated by Viola Mayes, I believe that MissMayes just was mouthing that given immediatelybefore she was called and that her corroborativetestimony and her additional testimony about inter-rogation and the intimation that another employeewould get a 10-cent wage increase if she avoidedtheUnion should not be credited. Similarly, hertestimony about an alleged remark by Davis to aMrs. Martin, inherently self-contradictory (that thefuel cell department would be wiped out and that atimestudy man would be brought into the fuel celldepartment) is not credited by me.Louis Kinsey, who had been working for theRespondent for more than a year and still was soemployed at the time of the hearing, also testifiedin support of the charges. He said that in thesecond week of January, while talking to him andanother employee, Vice President Triplett toldthem that he had had experience with unions andthat they cause plants to shut down and employeesto lose jobs. He sought to corroborate Conroy'stestimony about the beer and stickers remarks byTriplett but, on objection by the Respondent, I ex-cluded the testimony basing my ruling on the"completeness" or "totality" rule to which I havereferred above. It was received verbatimas an offerof proof. On reconsideration, in the light of all thetestimony on this matter, including Triplett's, I haveconcluded that the ruling should be rescinded andthe testimony received. I now rule to that effect.Kinsey gave testimony to the same effect as othertestimony, that prior to the election SupervisorGray had warned employees that if they passed outunion buttons they had to do so on the street. Onanother occasion, also prior to the election, whenGray was delivering paychecks and, in accordancewith the procedure for the repayment of the Com-pany's free loans to employees, Kinsey was en-dorsing and returning a smaller check as partialpayment on account of his loan, Gray told him that 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen the Union got in the free loan practice wouldstop.Many of the remarks attributed by these wit-nessesto supervisors were alleged to have beenmadenotwhile the witnesses were alone but whileothernamedemployees were present. This is truealso of the safety and production meeting addressedby Triplett. Testimony by any of those other em-ployees in contradiction of the testimony given bythe witnesses called in support of the complaintwould have been highly relevant and admissible andnot subject to the rule to which reference was madein the third paragraph of part II, entitled "The Is-sues," in the Trial Examiner's decision inCampbellSoup Company,159 NLRB 704. Yet the Respon-dent failed to call any such employee. Instead, it re-liedmainly on categorical denials by Mrs. Barn-house and Messrs. Triplett, Gray, Davis, and Lee.Lee, who recalled the Elkins incident, testified thathe had said that the passing out of union cards waspermissible only on employees' own time but that"union officials ... were not to pass out literatureon company property at any time." He admitted hehad been "campaigning during this time." Davisseemsto have been quite active and vocal. He hadbeen the supervisor of the fuel cell department dur-ing all the time involved in this proceeding exceptfor about 3 weeks from December 24, 1966, toabout January 12, 1967, when he was away becauseof an injury. He admitted discussing with employeesthe pros and cons of unions and asking them"[H]ow they felt toward the union." He recalledhaving spoken to Ora Williams in early February1967 and having "asked her how she felt about theunion; if she proposed to vote with the union andvote for the company" and that she refused toanswer. He denied both that he had been a memberand that he had said he had been a member of aunion in Mishawaka, but he admitted talking abouthismembership in unions, his contributions tostrike funds, and the fact that they never had doneanything for him. Barnhouse admitted, ". . . askingemployees how they felt, or why they would like tohave a union in there; and [she] stressed whatbenefits they were getting from the company; and[she] asked them why they would want a unionwhen they were getting such benefits without one."Triplett recalled addressing the safety and produc-tion meeting in thefirstweek of January 1967 buthis version of his remarks is: "I stated that ... youall are aware of two unions being organized withinthe plant. I also stated that some of the employeeswere too freely stopping other employees fromwork to get them to sign union cards and to discusstheir union organizing on company time,during theperiod of time that they were supposed to be work-ing. So since this was going on I felt it was necessa-ry that they should be instructed that they do notuse the company working time to do their campaig-ning on, they could use their lunch time and theyhad the whole street out there." He rememberedtelling a group of several employees, including Con-roy, "... [W]hat is the matter, did you guys runout of money that you can't afford to buy stickersafter buying all of that beer." His version of the talkwith Conroy about stickers was that he "would ap-preciate it if he [Conroy] passed them out to in-struct these people not to stick them on companyproperty. They could stick them all over themselvesif they wanted to, but to leave the buildingalone."(It has been established that there was much defac-ing of company property.)After weighing the probabilities and giving dueconsideration to the possibility that some of the ad-mitted remarks to employees might have been mis-interpreted by them or exaggerated, I have con-cluded, in view of all the other factors I have men-tioned, that the versions presented by the em-ployees in support of the complaint are true.Thus, in summary, the Respondent has engagedin interrogation,surveillance,threats of reprisalsand repercussions,warning that union membershipwould be futile, and it has promulgated and soughtto enforce an unlawful no-solicitation rule, all cal-culated to and actually interfering with and coerc-ing employees in their rights to engage in concertedand union activities as guaranteed in Section 7 ofthe Act.B. The Alleged Unlawful Discharge or Refusal ToReinstate Michael ConroyThe volume of testimony upon and concern withthis particular issue equaled or exceeded all thatdevoted to the otherissuesduring the course of the3-1/2 days of this hearing. Moreover, a large pro-portion of the attention given to it was concernedwith whether the Respondent did, in fact, have arule which required employees who were the sub-jectsof garnishment writs issued against theRespondent to have those writs released within aspecified time under penalty of suspension or ulti-mate discharge.It is clearthat the Respondent did have a rulerequiring that employees who were such judgmentdebtors to procure the release of any garnishmentwrit served upon it. The rationale for such a rule ibobvious.When a garnishment writ is served on anemployer, he becomes legally obligated to apply aportion of the employee's wages to the satisfactionof the writ. If he fails to do so for any reason, he islegally obligated to pay an equivalent amount outof his own funds in reduction of the judgment. Itseems immaterial to me whether such a rule ispresented to all employees and is in written form orwhether an employee is informed of it only when agarnishment writ affecting him is served on theCompany. While it may be more desirable to havethe rule in writing to assure definiteness anduniformity of application and to avoid misun-derstandings and disputes in connection with its en- PROTECTIVE COATINGS, INC.653forcement and operation,the fact that it is not inwriting does not render it less valid.There is abundant credible evidence that such ofRespondent'semployees as had been judgmentdebtors in proceedings in which garnishment writswere served on it had been required to have thegarnishments released.The evidence as to theprecise terms of the rule and as to the manner inwhich it wasenforced leaves much to be desired.For example,there is a great deal of doubt as towhether suspensionfollowed the lapse of 24 or 48hourswithout theemployee procuring the releaseof-the writ.There appears to have been no clearpolicyas to an employee's obligations in the eventof his failureto obtain the release within theprescribed time.By this,Imean was there anobligation to report to the Respondent concerningtheemployee'sprogress toward obtaining thereleaseor thedifficultieswhich he might be en-countering in connection with that effort. I amsatisfied, however,that regardlesswhethersuspen-sionfollowed a lapse of 24 or 48 hours, Respon-dent's normal practice was and would have been toreinstate an employeewhen he finallydid obtain arelease ofthe writ.Iam satisfied,also, that rein-statementwould havebeen and normally was at theemployee's former rateof pay but withouthis priorseniority.On or about February 8, 1967,Respondent wasserved witha writ attaching 10 per centof MichaelConroy'swages and earnings and requiringit to paythatamount to the judgment debtor until ajudgment aggregating$522.05 pluscostswassatisfied., Conroy wasinformedof theattachmentand wasinstructedto have it released.He sought tohave itreleased but, for variousreasons not charge-able to his neglect and mainly because of the illnessand absenceof thejusticeof thepeacefrom his of-fice, he did not obtainthe release of the writ untilFebruary 23, 1967.Respondent agreesthat, at thetime ofthe election,February 15, 1967, Conroywas consideredto be "temporarily suspended."Thismeant thatitwould bewillingto rehire Con-roy "but that he would haveto come back as anemployee without seniority."The period between February 15 and February23, the day on which thewrit was released and thereleasedeliveredto Respondent's President, ElmoMurrell, involved the lapse of only Thursday andFriday, the 16th and 17th; Saturdayand Sunday,the 18th and 19th; Monday and Tuesday, the 20thand 21st; and finally, Washington's birthday, the22d. At thetime thatConroy deliveredthe releasetoMr.Murrell,therewas no indication whateverthat Respondent's attitudeto Conroyhad changedin any respect.As a matter of fact,Murrell's con-duct, whether we accept Conroy'sor his testimony,indicatesclearly that,as far as he was concerned,he knewof no reason not to reinstateConroy.Nevertheless,in accordance with either Murrell'sspecific instructions to returnto work on the fol-lowing-morning or his instructionsthat Conroy-re-port to Tripletton the nextday, when Conroy didreport on February 24, 1967,he learned that hewould not bereinstatedand that hehad beendischarged.The only reasonadvancedby theRespondent foritsdecision not to reinstateConroyis that, re-gardlessof whatever difficulties he,might have hadin obtaining the release from the writ,he had failedto keep it informedof those difficultiesand thisfailure to inform it was regarded as such a lack ofinterest in his job and such carelessness as to justifya refusal to reinstate him.Giving the most favorable interpretation to Mur-rell's testimony,the ultimate decision as to whetherConroy wasto be reinstated was vestedin Triplett.Accordingto Triplett,the decision not to reinstateConroy wasmadeon February 23, after Murrellhad spokento Conroyabout the release deliveredto him.He testified that this was a joint decisionmade by himself and Murrell;that". . . [H]e [Mur-rell] asked what my feelings were toward rehiringthisman, and I said that I didn'tfeel thatMichaelConroy hadacted in goodfaith and had exploitedall of the efforts that he could tosettle this garnish-ment,and I didn't feel thatwe should rehire him atthis time.Mr. Murrell agreed with me on the basisthat he had not contacted the companywith a pur-pose in mind to inform us as to his progress, whichwe felt iswhat anyemployee should do in a situa-tion such as this."Triplett agreedthat the Company did not have apolicy requiring an employeeto keep itinformed asto his progress toward obtaining a garnishmentreleaseand that Conroyhad not been requested soto do.The fact, however, is that Conroydid informRespondentof the difficultieshe was having in hiseffortsto obtain the release.According to Conroy,on February15, the date ofthe election,SupervisorGrayasked,him if he had "got the thingstraightenedup that [he]was supposed to getstraight;and [Conroy] told him that [Conroy]didn't; that [Conroy]was having a problem gettinga release on it, becauseMr. Murphy[the justice ofthe peace] had had the flu; and he'd told [Conroy]that he wished[Conroy would]get it straightenedup, becausethey wereshorter than hell on em-ployees."For clarification,Conroy added that thematter to be "straightened out" wasthe garnish-ment.I credit Conroy's testimony that this conver-sation did,in fact,occur. Apart from my observa-tion of him on the witness stand,from which I ob-tained the impressionthat hewas a generallytruthful witness,Gray, with whose credibility I amfar fromsatisfied,testified in a manner which I in-terpret as an inadvertentcorroboration of Conroy'sversion oftheFebruary15 - conversation.Graytestified as to the conversationas follows; "Well, Icome in that morning and I seen himthere by thecoke machine and I said to Mike, `You know, you 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDcan't return to work without your release,' and hesaid, `Yes, I know.' Then he mumbled somethingabout Murphy and that is about all there was." Thisobviously incomplete version given by Gray of theFebruary 15 conversation convinces me that Con-roy did, in fact, report to him about his difficultiesin obtaining the release because of the illness ofJustice of the Peace Murphy. Whether or not Graymade a written memorandum of this and whetheror not Gray reported it to Triplett is immaterial.The fact is that the Respondent, because of Gray'sknowledge of Conroy's difficulties and becauseConroy reported them to Gray, did have knowledgeof these difficulties and was the recipient of a re-port from Conroy concerning his efforts to obtainthe release and was aware of his continued interestin and desire for reinstatement.This being the case, Respondent is left with noreason -whatsoever for not,reinstating Conroy. Thereason given by it, having been shown to be withoutfoundation, and the Company's knowledge of Con-roy's union activities and prior declarations on itsbehalf to him making known its opposition to suchactivities convince me that the real and only reasonfor failing to reinstate him after he obtained therelease of the writ was because of his union activi-tiesand for the purpose of discouraging unionmembership. This failure to reinstate him con-stituted a violation of both Section 8(a)(1) and (3)of the Act.On the basis of the foregoing findings of fact, andupon, the entire record in this case, I make the fol-lowing:CONCLUSIONS OF LAW1.Respondent, Protective Coatings, Inc., is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.AlliedIndustrialWorkersofAmerica,AFL-CIO, and United Rubber, Cork, Linoleumand PlasticWorkers of America, AFL-CIO, arelabor organizations within the meaning of Section2(5) of the Act.3.By threatening its employees with variousforms of retaliation if they engaged in union activi-ties, by threatening them with discharge if they en-gaged in such activities, by criticizing or remon-strating with particular employees for their unionactivities or criticizing and ridiculing the financialand entertaining activities of any particular unionand suggesting that union membership would be fu-tile, by giving the appearance of and by engaging insurveillance of employees' union activity, by inter-rogating employees concerning such activities, byprohibiting employees from and warning themagainst solicitingmembership in any union, dis-tributing union cards, or distributing union litera-ture materials on company property when such em-ployees are not on working time and are engagingin such activities in nonworking areas of the Com-pany, by threatening employees with undesirableconsequences forwearingunionbadges,bythreatening employees with loss of jobs, loss ofovertime,loss of fringe benefits,imposition of moreonerous working conditions,closing down of anydepartment or division of its operations,or movingitsoperations to another area,Respondent has in-terfered with,restrained,and coerced employees inviolation of Section 8(a)(1) of the Act.4.By refusing to reinstate Michael Conroy to hisformer position after he had obtained release of thegarnishment writ served on Respondent,because ofhis interest in and activity on behalf of Allied Indus-trialWorkers of America,AFL-CIO,with-the ob-ject of discouraging membership in that Union andinUnited Rubber,Cork,Linoleum and PlasticWorkers of America,AFL-CIO,Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) ofthe Act.5.The aforesaid unfair labor practices are unfairlabor practices within the meaning of Section 2(.6)and (7)of the Act.6.Except for the unfair labor practices expresslyfound herein,Respondent has not engaged in unfairlabor practices as alleged in the complaint-and suchallegations not so found should be dismissed.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities and operations of the Respondent,as set forthabove,have a close,intimate,and sub-stantial relationto trade, traffic,and commerceamong the several States and tend to leadto labordisputes burdening and obstructing commerce andthe free flowof commerce.THE REMEDYSinceIhave found that the Respondent -has en-gaged in certain unfair labor practicesand sincethose practices cover such a wide area, Respondentshould be ordered to cease and desist therefromand the order should include a broad andgeneralcease-and'-desist provision.In connection with my finding that RespondentdiscriminatedagainstMichael Conroy in its failureto reinstatehim after he had procured release ofthe attachment served on it, I note expressly 'that- itspractice had been to reinstate, under such circum-stances,without according to the, employee rein-stated the seniority which he had earned prior tohis termination or suspension by reason of the ser-vice of the writ. That- being the case, although Ishall provide for theusual reinstatementprocedure,I shall not include- therein a provision -for such rein-statementwithout prejudice to Conroy's' seniority.Seniority, however, shall be provided for as ofFebruary 24, 1967, the date when he applied forreinstatement.Thus,Respondent should offerMichael Conroy full and immediate reinstatementto his former or a substantially equivalent position, PROTECTIVE COATINGS, INC.with seniority to commence as of that day, but withallother rights and privileges, and to make himwhole for any loss of earnings suffered by himbecause of its discriminatory failure to reinstatehim by payment to him of a sum of money equal tothe amount which he would have earned from thedate of his application for reemployment to thedate of Respondent's offer of reinstatement, less hisnet earnings during said period. Backpay and in-terest thereon shall be computed in the mannerprescribed by the Board in F.W. Woolworth Com-pany,90 NLRB 289, andIsis Plumbing & HeatingCo., 138 NLRB 716.Although I detect from the trend of the testimonysome inclination on the part of Respondent to favorURW as opposed to AIW if any union is to beselected, there is no charge of violation of Section8(a)(2) of the Act and the result of this proceedingwill be a new election. For this reason, becauseboth Unions will appear on the ballot, I believe thatthe Board's impartiality best would be served by nomention of AIW in the order or notice.Now, therefore, on the basis of the foregoingfindings of fact and conclusions of law and uponthe entire record in this case, I hereby recommendissuance of the following:ORDERRespondent, Protective Coatings, Inc., of FortWayne, Indiana, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discouraging membership in any labor or-ganization by discriminating as to hire, tenure, orany other term or condition of employment of anyemployee.(b) Threatening any employee with any sort ofretaliation for engaging in union activities.(c) Threatening any employee with dischargebecause of membership in or support of any labororganization.(d)Coercively interrogating any employee withrespect to his or her activity, membership, or in-terest in any labor organization.(e)Watching over or giving the impression thatit is watching over the union activities or other or-ganizing activities of any of its employees.(f)Threatening any employee with any reprisalor loss of fringe benefits because of any union ac-tivity,membership, or interest on the part of suchor any other employee.(g) Informing any employees that if a union isselected to represent them,Respondent will engagein any speedup of operations or close down any de-partment or move to another area.(h) Telling or suggesting to any employee thatIn the event that this Recommended Order is adopted by the Board, thewords"aDecision and Order"shall be substituted for the words "theRecommendedOrder of aTrial Examiner"in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United States655membership in a union would do him no good.(i)Promulgating, maintaining, enforcing, or ap-plying any rule or regulation prohibiting its em-ployees, when they are on nonworking time, fromdistributingmaterials in behalf of any labor or-ganization in nonworking areas of its property.(j)Prohibiting its employees, during nonworkingtime, from otherwise soliciting other employees tojoin or support any labor organization.(k) In any other manner interfering with,restraining, or coercing employees in the exerciseof their rights to self-organization, to form, join, orassist any labor organization, to bargain collectivelythrough representatives of their own choosing, toengage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion, or to refrain from any or all of such activities,except to the extent that such rights may be af-fected by a valid agreement requiring membershipin a labor organization as a condition of employ-ment as authorized in Section 8(a)(1) and (3) ofthe Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:(a) Forthwith rescind the rule promulgated by itprohibiting or restricting its employees from dis-tributing materials in behalf of any labor organiza-tion in nonworking areas of its property and duringtheir nonworking time from otherwise solicitingtheir fellow employees to join or support any labororganization.(b)OfferMichael Conroy immediate reinstate-ment to his former or a substantially equivalentposition,with seniority as of February 24, 1967,and without prejudice to his other rights andprivileges.(c)Make him whole for any loss of earnings suf-fered by reason of its discrimination against him inthe manner set forth in the section above entitled"The Remedy."(d)Notify him if he is presently serving in theArmed Forces of the United States of his right tofull reinstatement as set forth above upon applica-tion in accordance with the Selective Service Actand the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces.(e) Preserve and, upon request,make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, and personnel records and re-ports necessary to analyze the amount of backpaydue to Michael Conroy.(f)Post at,its place of business in Fort Wayne,Indiana, copies of the attached notice marked "Ap-pendix."' Copies of said notice, on forms providedCourt of Appeals,the worus "a Decree ofthe United States Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order." 656DECISIONS OF'NATIONAL LABOR RELATIONS BOARDby the Regional. Director for Region 25, after beingduly signed by an authorized representative ofRespondent, shall be posted immediately uponreceipt thereof and be maintained for a period of60 consecutive days thereafter, in conspicuousplaces, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to assure that suchnotices are not altered, defaced, or covered by anyother material.(g)Notify the Regional Director for Region 25,inwriting,within 20 days from the date of thereceipt of this Decision, what steps the Respondenthas taken to comply herewith.'3.Those allegations set forth in the complaintwhich have not been expressly found as heretoforeset forth should be and hereby are dismissed.IV.RECOMMENDATION ON ELECTIONI further recommend that, in accordance with theOrder of the National Labor Relations Board datedJune26, 1967,that the electionof February 15,1967, be set aside and that a second election bysecret ballot be conducted for the employees in theappropriate unit as promptly as possible subject totheBoard's`Rules and Regulations,Series 8, asamended.Accordingly,Cases25-RC-3387 and25-RC-3390arehereby severed from Case25-CA-2771,and remanded to the RegionalDirector for Region 25 for further proceedings.2 in the event-that this Recommended Order is adopted by the Board,thisprovision shall be modified to read "Notify the Regional Director forRegion 25, in writing, within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:-WE WILL NOT interrogate any employee withrespect to any employee's activity, member-ship, or interest in any labor organization in amanner constituting interference, restraint, orcoercion in violation of Section 8(a)(1) of thesaid Act.WE WILL NOT keep track of or watch overthe union activities or other organizing activi-ties of our employees.-WE WILL NOT make any remarks to our em-ployees to give them the impression that theirunion activities or organizing activities arebeing watched.WE WILL NOT threaten any employees withdischarge or any loss of benefits or privilegesbecause they engage in union or organizing ac-tivities or if any union should be selected bythem as their collective-bargaining representa-tive.WE WILL NOT prohibit our employees fromand will not warn them against soliciting mem-bership in any union, distributing, union cards,or distributing union literature or materials oncompany property when they are on nonwork-ing time in nonworking areas of company pro-perty. _WE hereby rescind and withdraw any ruleprohibiting any such conduct, on nonworkingtime and in nonworking areas of company pro-perty.WE WILL NOT make any remarks to any em-ployees suggesting the financial weakness ofany union, or criticizing the manner in which itspends its money in an effort to persuade suchemployees not to join that union, or tell anyemployee that joining a union will do him nogood.WE WILL NOT make any remarks to any em-ployees suggesting that some undesirable con-sequencemight follow if they wear unionbadges.WE WILL NOT make any remarks suggestingthat if a union is selected by our employeessome employees may lose their jobs.WE WILL NOT tell any employees that if aunion is selected by our employees overtimenever again would be provided.WE WILL NOT tell or suggest to our em-ployees that if they select a union to representthem we will engage in any speedup opera-tions, or that we will close down any depart-ment of our Company, or that we will moveour Company to another area.WE WILL NOT discourage membership in anylabor organization by failing to reinstate anyemployee to his prior position when he hasbeen suspended temporarily from that positionor has been terminated for good cause, undercircumstances normally not barring his rein-statement, because of activity in which he hasengaged on behalf of any union or its organiz-ing campaign, and we will `not discriminateagainst any employee in any other manner inregard to his hire, tenure of employment, orany other terms or conditions of employment.WE WILL NOT, in any other manner, interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, toform labor organizations, to join or assist anylabororganization, to bargain collectivelythrough representatives of their own choosing,to engage in concerted activities for the pur- PROTECTIVE COATINGS, INC.pose of collective bargaining or other mutualaid or protection,or to refrain from any and allsuch activities,except to the extent that suchrightsmay be affected by a valid agreementrequiring membership in a labor organizationDatedByas a condition of employment as authorized inSection 8(a)(3) of the Act.WE hereby offer to Michael Conroy im-mediate reinstatement to his former or a sub-stantiallyequivalentposition,with senioritycommencing as of February 24, 1967, andwithout prejudice to his other rights andprivileges, and we shall make him whole forany loss ofearningshe may have suffered byreason of our discrimination against him.WE WILL preserve and, upon request, makeavailable to the Board,or its agents,for ex-amination and copying, all payroll records, so-cial security payment records,timecards, per-sonnel records and reports,and all otherrecords necessary to analyze the amount ofbackpay due to Michael Conroy.All our employees are free to become or remain,or refrain from becomingor remaining,members ofany labor- organization.(Representative) (Title)657PROTECTIVE COATINGS,INC.(Employer)Note:We will notify the above-named employeeifpresently serving in the Armed Forces of theUnited States of his right to full reinstatement uponapplicationin accordance with the Selective Ser-vice Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.This noticemust remainposted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any othermaterial.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice,614 ISTA Center, 150 West MarketStreet, Indianapolis, Indiana 46204, Telephone633-8921.350-999 0 - 71 - 43